             Case 2:14-cv-01334-RDP Document 138 Filed 11/14/19 Page 1 of 2                                    FILED
                   Case: 17-14150 Date Filed: 11/14/2019 Page: 1 of 1                               2019 Nov-14 PM 03:48
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                     For rules and forms visit
Clerk of Court                                                                     www.ca11.uscourts.gov


                                      November 14, 2019

Clerk - Northern District of Alabama
U.S. District Court
Hugo L. Black United States Courthouse
1729 5TH AVE N
BIRMINGHAM, AL 35203

Appeal Number: 17-14150-GG
Case Style: Jenny Smith v. Haynes & Haynes P.C., et al
District Court Docket No: 2:14-cv-01334-RDP

The enclosed judgment is hereby issued as the mandate of this court.

A copy of this letter, and the judgment form if noted above, but not a copy of the court's
decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
was previously forwarded to counsel and pro se parties on the date it was issued.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Brenda H. McConnell
Phone #: (404) 335-6209

Enclosure(s)
                                                                    MDT-1 Letter Issuing Mandate
         Case 2:14-cv-01334-RDP Document 138 Filed 11/14/19 Page 2 of 2
               Case: 17-14150 Date Filed: 11/14/2019 Page: 1 of 1


                          UNITED STATES COURT OF APPEALS
                                For the Eleventh Circuit
                                    ______________

                                         No. 17-14150
                                        ______________

                                    District Court Docket No.
                                      2:14-cv-01334-RDP

JENNY CONNELL SMITH,

                                                   Plaintiff - Appellant,

versus

HAYNES & HAYNES P.C.,
ALICIA K. HAYNES,
KENNETH D. HAYNES,

                                            Defendants - Appellees.
                      __________________________________________

                      Appeal from the United States District Court for the
                                Northern District of Alabama
                      __________________________________________

                                          JUDGMENT

It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
entered as the judgment of this Court.

                                   Entered: October 15, 2019
                        For the Court: DAVID J. SMITH, Clerk of Court
                                     By: Djuanna H. Clark




ISSUED AS MANDATE: November 14, 2019
